  Case 14-38952      Doc 46    Filed 11/16/18 Entered 11/16/18 12:32:01         Desc Main
                                 Document     Page 1 of 2


                   IN THE UNITED STATES BANKRUPTCY COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                               EASTERN DIVISION

IN THE BANKRUPTCY MATTER OF:
                                                         Chapter 13 No.   14-38952
Sheryl Denise Carson fka Sheryl Strickland aka           Judge   Donald R. Cassling
Sheryl Strickland-Carson

                                        Debtor

   AMENDED NOTICE OF FILING OF RESPONSE TO NOTICE OF FINAL CURE

       To: See attached Service List

      PLEASE TAKE NOTICE that on November 16, 2018, I filed the attached Amended
Response to Notice of Final Cure, a copy of which is hereby served upon you.

                                           /s/ Ross T. Brand

                                   Certificate of Service

       The undersigned certifies that he served a copy of the Amended Notice of Filing and
Amended Response to Notice of Final Cure on the Debtor by depositing same in the United
States mail at 150 N Michigan Ave., Chicago, Illinois 60601 at 5:00 p.m. on November 16, 2018
with proper postage prepaid and on the other listed parties via ECF notification.


                                                  /s/ Ross T. Brand
                                                  Ross T. Brand ARDC# 6294886

Kluever and Platt, LLC
150 N Michigan Ave., Suite 2600
Chicago, IL 60601
(312) 201-6670
Our File #: SPSB.1365
  Case 14-38952       Doc 46    Filed 11/16/18 Entered 11/16/18 12:32:01   Desc Main
                                  Document     Page 2 of 2


SERVICE LIST

Sheryl Denise Carson fka Sheryl Strickland aka Sheryl Strickland-Carson
8156 S. Maplewood
Chicago, IL 60652

Tom Vaughn
55 E. Monroe Street
Suite 3850
Chicago, IL 60603

Kyle T Dallmann
Geraci Law L.L.C.
55 E. Monroe #3400
Chicago, IL 60603
